Title: From John Adams to Rufus King, 24 September 1813
From: Adams, John
To: King, Rufus



Dear Sir
Quincy September 24. 1813

I run the risque of introducing to You, the Reverend Mr Henry Colman of Hingham. He is one of our liberal Divines; one of our Christian Disciples; one of our Biblio critical Students. But you must not tell this in N. York; He is worthy of your Esteem. He is highly esteemed by all Men who know him here. He wishes to see all the great and good Men and all the great and good Things in New York and Philadelphia. Any notice you may take of him will be gratefully acknowledged by your old Friend

John Adams